Title: From George Washington to Elias Dayton, 21 August 1783
From: Washington, George
To: Dayton, Elias


                        
                            To the Magestrates and Inhabitants of the Borough of Elizabeth
                            Gentlemen
                            Elizabeth Town 21st Augt 1783
                        
                        It gives me the most pleasing sensations to find so cordial a welcome on my return, in peace, to this
                            pleasant Town, after the vicissitudes of so long and obstinate a Contest.
                        On this happy occasion, suffer me, Gentlemen, to join you in grateful adoration to that divine Providence,
                            which hath rescued our Country from the brink of distruction, which hath crowned our exertions with the fairest fruits of
                            success, and which now (instead of the anxiety and distress occasioned by perpetual Alarms) permits you to enjoy, without
                            molestation, the sweets of Peace & domestic happiness.
                        May a spirit of Wisdom & Rectitude preside over all our Councils and Actions, and dispose us as a
                            Nation to avail ourselves of the blessings which are placed before us, then shall we be happy indeed, and as a just reward
                            for your liberal and virtuous sentiments, may the felicity of the Magistracy and Inhabitants of this Corporation, be only
                            limited by the duration of time, and exceded by the fruition of a glorious immortality.
                        
                            Go: Washington
                        
                    